Citation Nr: 0600657	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with severe limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veteran's Affairs (VA) that assigned a 40 
percent evaluation for the veteran's service-connected low 
back disability. 

This matter was previously before the Board in January 2004.  
At such time, the Board issued a decision with respect to 
other issues on appeal, and remanded the issue of the 
evaluation of the veteran's service-connected low back 
disability to the RO for additional development.  In August 
2005, upon substantial completion of the requested 
development, the RO issued a Supplemental Statement of the 
Case, in which it continued the denial of the claim.  


FINDING OF FACT

The veteran's chronic lumbosacral strain disability is 
manifested by daily pain, biannual cortisone injections, 
forward flexion limited to 30 degrees, and little or no 
extension; but is not shown to result is ankylosis of the 
spine, incapacitating episodes having a total duration of at 
least six weeks during the past twelve months, or chronic 
neurologic manifestations.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbosacral strain with severe limitation of motion have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2002), Diagnostic Codes 5237-5243 (2003 
& 2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, in January 2004, September 2004 and July 
2005 letters pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that he needed to send to 
VA in order to substantiate the claim, as well as the types 
of evidence VA would assist in obtaining.  Specifically, he 
was advised to identify evidence showing an increase in 
severity of his low back disability.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  He was advised that the RO 
would obtain any VA records or other identified medical 
treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letters advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and 38 U.S.C. A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, the notices 
were provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical system. The RO has obtained the 
identified treatment records.  Moreover, the veteran was 
afforded VA examinations in August 1997 and November 2001 in 
connection with the claim.  The veteran did not respond to 
the RO's notices in 2004 and 2005, and significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

The veteran's service-connected lumbosacral strain with 
severe limitation of motion is rated as 40 percent disabling.  
The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 and DC 5292 were changed to DC 5237.

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  VAOPGCPREC 3-2000.

This matter was remanded by the Board to the RO specifically 
to afford the veteran notice of the revised rating criteria 
and RO consideration of the claim under the former and 
revised criteria.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 in effect prior 
to September 2003, a 40 percent rating was warranted for 
severe limitation of motion of the lumbar spine.  A 40 
percent evaluation is the highest evaluation under Diagnostic 
Code 5292.  

A higher rating is possible under other comparable Diagnostic 
Codes in cases in which there is unfavorable ankylosis of the 
lumbar spine (Diagnostic Code 5289), complete bony fixation 
of the spine at a favorable or unfavorable angle (Diagnostic 
Code 5286), residuals of vertebra fracture with or without 
cord involvement (5285) or with intervertebral disc syndrome 
resulting in incapacitating episodes having a total duration 
of at least six weeks during the past 12 months or by 
potentially, by combining separate evaluations for chronic 
orthopedic and neurologic manifestations (5293).   

For purposes of evaluations under Diagnostic Code 5293 (now 
renumbered 5243), an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 1.  

Under 38 C.F.R. § 4.71a, (as in effect September 26, 2003), 
Diagnostic Code 5237 (lumbosacral strain), Diagnostic Code 
5242 (degenerative arthritis of the spine) (see also 
Diagnostic Code 5003), and Diagnostic Code 5243 
(intervertebral disc syndrome) are all rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  

The General Rating Formula provides that an evaluation of 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Finally, a 100 percent 
evaluation is warranted for a disability manifested by 
unfavorable ankylosis of the entire spine.  

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

In this case, the veteran's lumbar spine disability is 
manifested by low back pain with some radiation of pain into 
the left lower leg.  Objectively, the disability is shown to 
result in severely limited motion, with forward flexion 
limited to only 30 degrees and little or no extension.  There 
is x-ray evidence of degenerative changes.  There is no 
competent evidence however, to suggest that the low back 
results in ankylosis, bony fixation of the spine, residuals 
of vertebra fracture or incapacitating episodes, as 
prescribed by a physician, having a total duration of at 
least six weeks during the past 12 months.  

Additionally, the objective evidence does not show that the 
low back disability warrants a separate compensable 
evaluation for related neurologic involvement.  In this 
respect, while the veteran reported subjective complaints of 
radiculopathy, it has not been consistently demonstrated upon 
objective examination.  Objectively, the VA contract examiner 
in November 2001 noted that the condition resulted in mild to 
moderate lumbar spondylosis.  Straight leg raising was 
positive at 45 degrees, but there was no other neurological 
symptomatology reported.  While the veteran used a wheelchair 
and had disuse atrophy in his lower extremities, the VA 
contract examiner opined that such was not related to the 
veteran's lumbosacral strain.  Based on the foregoing, the 
Board finds that the criteria for an evaluation greater than 
40 percent, under either the former or revised rating 
criteria, are not met.  

Likewise, the Board has considered the applicability of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), including whether 
there is a basis for assigning a rating in excess of 40 
percent due to additional limitation of motion resulting from 
pain or functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  
There is no question in this case, that pain is a major 
component of the veteran's lumbosacral spine disability.  His 
chronic pain syndrome is also linked to other disabilities 
and is also shown to have a psychiatric component.  
Nevertheless, even with consideration of the effects of pain 
and functional loss, the disability is not comparable to 
unfavorable ankylosis of the thoracolumbar spine; the Board 
does not find that the disability more nearly approximates 
the criteria for a 50 percent evaluation.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and therefore, it must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has further contemplated extraschedular evaluation 
here, but finds that there has been no showing that the 
veteran's service-connected disability has necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  In the 
absence of factors suggesting an unusual disability picture, 
further development in keeping with the actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003) is not warranted.  See also 38 
C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
with severe limitation of motion is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


